Title: From Thomas Jefferson to George Weedon, 13 March 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Mar. 13. 1781.

We apprehended Culpeper was too distant and it appeared too detached from the other counties we were to call on, as we must have passed over some uncalled to get at that. We have therefore required Hanover, Caroline, Spotsylvania and King William to send militia immediately. Below is a state of the several counties and the numbers called for. These are exclusive of what are in camp with Genl. Muhlenberg.
I am with much respect Sir your most obedt. sevt.,

Th: Jefferson

